                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION at LONDON

THIRPLUS TINO MOOSE-BEY,
a.k.a. THIRPLUS MOOSE,
      Plaintiff,                                              Civil Action No. 6:18-317-KKC

v.

UNITED STATES OF AMERICA, ET AL.,                             MEMORANDUM OPINION
                                                                  AND ORDER
      Defendants.


                                        *** *** *** ***

       In 2012, Thirplus Moose pled guilty to conspiracy to commit bank robbery, armed bank

robbery with forcible restraint, and the use or discharge of a firearm during a crime of violence.

See United States v. Moose, No. 4:08-cr-262-GAF-2 (W.D. Mo. 2008).           The trial court then

sentenced Moose to 420 months in prison. See id. Moose waived the right to appeal his conviction

or sentence. The waiver was upheld on direct appeal. See id.

       Moose then filed multiple petitions for writs of habeas corpus. He argued in these

petitions that, among other things, the federal court lacked jurisdiction in his criminal case. The

United States District Court for the Central District of Illinois repeatedly denied the petitions as

frivolous. See Moose v. United States, No. 1:16-cv-01296-JEW (C.D. Ill. 2016); Moose v. United

States, No. 1:16-cv-01347 (C.D. Ill. 2016); Moose v. United States, No. 1:16-cv-01403-JBM (C.D.

Ill. 2016). Moose then filed another habeas petition with this Court, and he confusingly claimed

that his alleged crimes were “not committed within the territorial jurisdiction of the United

States” because “jurisdiction of land and/or property within state boundaries belongs to the state

to enforce its criminal laws and the United States cannot assume jurisdiction without filing a

notice of acceptance with the Governor of the State.” This Court denied Moose’s petition as

baseless. See Moose v. Butler, No. 6:17-cv-057-DCR at R. 7 (E.D. Ky. 2017).
        Moose has now filed a complaint with this Court, and he lists the United States, multiple

law enforcement agencies, and several federal public officials as defendants. [R. 1]. While Moose’s

submission is very difficult to follow, he appears to be reasserting the same jurisdictional

arguments that this Court and other federal courts have already rejected.            Indeed, Moose

repeatedly refers to the Governor of Missouri, “lands of the locus in quo, where the alleged crimes

occurred,” and the alleged lack of “federal jurisdiction and/or territorial jurisdiction over [those]

lands.” [Id. at 3-4].

        This Court has thoroughly reviewed Moose’s submission pursuant to 28 U.S.C. § 1915A,

and it is clear that his complaint is frivolous and fails to state a claim upon which relief may be

granted. See also Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (making it clear that a district

court may also sua sponte dismiss a complaint if the allegations contained within it are “totally

implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to

discussion”).

        Accordingly, it is ORDERED as follows:

        1. Moose’s complaint [R. 1] is DISMISSED with prejudice.

        2. All pending motions are DENIED as moot.

        3. This matter is STRICKEN from the Court’s docket.

        4. The Court will enter an appropriate Judgment.

        Dated December 17, 2018.




                                                 2
